DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
EXAMINER’S AMENDMENT
II.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Louis R. Levenson on April 30, 2021.
The application has been amended as follows: 
	Please amend claim 10 as follows:
	10.  (Currently amended)  A device, comprising: at least one processor; and
a memory including instructions that, when executed by the at least one processor, cause the at least one processor to:
estimate a first state of a device based on a first set of parameters, the first set of parameters derived from first sensor data obtained on the device, the first set of parameters corresponding to device motion; and
estimate a second state of a user of the device based on a second set of parameters, the second set of parameters derived from second sensor data obtained on the device, the second set of parameters corresponding to user motion,
estimating both the first state and the second state that the device and the user be within a predefined distance of each other; and
providing at least one of the first state of the device or the second state of the user.

Please amend claim 20 as follows:
	20.  (Currently amended)  A computer program product comprising code stored in a non-transitory computer-readable storage medium, the code comprising:
code to estimate a first state of a device based on a first set of parameters, the first set of parameters derived from first sensor data obtained on the device, the first set of parameters corresponding to device motion; and
code to estimate a second state of a user of the device based on a second set of parameters, the second set of parameters derived from second sensor data obtained on the device, the second set of parameters corresponding to user motion,
wherein estimating the first and second states comprises constraining both the estimate of the first state and the estimate of the second [[position]] state using [[to be within]] a predefined distance [[of each other]] between the device and the user; and
code to provide at least one of the first state of the device or the second state of the user.


Allowance
	III.	Claims 1-20 are allowed.

Reasons for Allowance
IV.	The following is an examiner’s statement of reasons for allowance: 
Claims 1, 10, and 20 are allowed for the reasons given on pages 6-9 of the Remarks section in Applicant’s Arguments/Remarks received April 15, 2021.  Claims 2-9 and 11-19 are allowed based on their dependence on allowed independent claims 1 and 10 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
V.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






April 29, 2021
/BRANDON J MILLER/Primary Examiner, Art Unit 2647